La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
La velocidad vertiginosa a la que avanzan los adelantos tecnológicos ha provocado que los aparatos que hace unos años parecían inventos de la ciencia ficción hoy sean equi-pos fácilmente accesibles en el mercado. El ámbito laboral no ha estado inmune a estos cambios. Cada vez son más las empresas privadas que utilizan los adelantos para in-crementar la efectividad de sus operaciones. La cultura corporativa ha incorporado la utilización de diversas técni-cas de vigilancia electrónica para fiscalizar la productivi-dad de los empleados, reducir la incidencia de litigios, pro-mover la seguridad en el taller de trabajo y del taller de trabajo, así como también de la empresa en general.
Sin embargo, la utilización de estas técnicas ha provo-cado el surgimiento de controversias legales noveles rela-cionadas con el lugar de trabajo. En el presente recurso examinamos una de éstas. Nos toca determinar si, bajo las circunstancias particulares de este caso, la práctica de un patrono privado de observar y grabar de forma ininterrum-pida en cinta de video a sus empleados en un área de tra-bajo abierta, pero no accesible al público, viola nuestra Constitución.
El presente caso fue resuelto mediante sentencia sumaria. Por consiguiente, resumimos los hechos pertinen-tes según éstos se desprenden de las respectivas solicitu-des de sentencia sumaria, del acta de inspección ocular y de las determinaciones de hecho contenidas en la sentencia.
*589t-H
Los señores Héctor Vega Rodríguez y Amiud Reyes Ro-sado (en adelante los señores Vega-Reyes) eran empleados de la Puerto Rico Telephone Company (en adelante PRTC), la cual era una corporación pública a la fecha de los hechos que dieron lugar a este recurso. Los señores Vega-Reyes laboraban como operadores en el Centro Ejecutivo de Co-municaciones de la empresa (en adelante CEC) ubicado en el último piso del Edificio 1500 de la Avenida Franklin Delano Roosevelt en Guaynabo, Puerto Rico.
Desde el CEC se controlaba la seguridad de la empresa de forma electrónica. A éste se reportaban los sistemas de control de incendios, los detectores de humo, los detectores de calor para fuego, los circuitos de control de acceso, los controles para las puertas de salida de emergencia y el acceso de entrada y salida en todas las instalaciones de la empresa. Como operadores del CEC, los señores Vega-Reyes vigilaban bancos de información en computadoras y monitores para detectar cualquier señal proveniente de los distintos sistemas de seguridad y alarmas ubicados en las instalaciones operadas por la PRTC alrededor de Puerto Rico. De la descripción del puesto se desprende que la fun-ción básica de un operador consiste en mantener comuni-cación y canalizar a las áreas correspondientes averías, si-tuaciones de emergencia, alarmas e irregularidades relacionadas con las operaciones, sistemas, equipos telefó-nicos y controles de seguridad, reportados a través de los equipos electrónicos.
En el CEC laboraban once operadores, tres superviso-res, una secretaria y un gerente. El CEC operaba los siete días de la semana, las veinticuatro horas del día. Los ope-radores trabajaban en turnos rotativos de ocho horas, lo cual permitía que por lo menos hubiese dos operadores en funciones. Los supervisores también trabajaban turnos *590rotativos. Sin embargo, podía haber turnos donde los ope-radores trabajasen sin supervisor. De surgir emergencias en estos turnos, los operadores resolvían la situación y luego le informaban a un supervisor o al gerente.
El acceso al CEC estaba restringido; solamente el personal previamente autorizado podía pasar. Una persona que interesara entrar al CEC debía estar autorizada para ello por el gerente o alguno de los operadores, o pasar por el guardia de seguridad del edificio, firmar el libro de re-gistro y tomar el ascensor hasta el piso PH. En ambos ca-sos, la persona necesitaba una tarjeta codificada para abrir la segunda puerta de acceso controlado electrónicamente a la entrada misma del CEC.
El espacio de trabajo de los operadores dentro del CEC era abierto y en forma de “L”. Se componía de un área donde ubicaban computadoras y mobiliario de oficina y otra área de monitores. Además, el CEC contenía un área de descanso y un área de oficinas administrativas. El lugar de descanso tenía casilleros (lockers), ducha, cocina y un área de ingerir alimentos. El área administrativa estaba integrada por tres oficinas divididas por separadores para los supervisores y una oficina completamente cerrada para el gerente. Todos los operadores compartían el área de tra-bajo abierta sin que se hubiese asignado a ninguno de ellos escritorio, computadora, monitor o área de trabajo en particular.
En junio de 1994, la PRTC instaló un sistema de vigi-lancia electrónica y, previa notificación a los empleados, lo comenzó a operar. La notificación informaba del hecho de que se implementaría el referido sistema, pero no deta-llaba la política de la empresa formulada en torno a su implementación. Tampoco expresaba cómo se regularían los aspectos referentes al uso y disposición de las imágenes grabadas por el sistema y de toda la información que se recopilara por medio de la supervisión electrónica.
*591El sistema de circuito cerrado instalado consistía de cuatro cámaras fijas con lente gran angular (wide angle). Tres de ellas operaban en el interior del CEC y una en la entrada. Además, componen el sistema un monitor y una vídeo grabadora, los cuales estaban ubicados y se operaban desde la oficina del gerente del CEC, el Sr. Daniel Domínguez. Las imágenes recogidas por las cámaras se re-flejaban en el monitor y se grababan de forma continua en las cintas de videograbación.
La cámara ubicada en la entrada, que captaba a toda persona que entraba o salía del lugar, no fue objetada por los señores Vega-Reyes. Los peticionarios impugnaron las tres cámaras ubicadas en el interior del CEC. La primera de estas cámaras cubría el área de monitores que medía aproximadamente cuarenta y cinco pies de largo por treinta y seis de ancho. La cámara cubría de un 60% a un 70% del mostrador en forma de “L” donde se encontraban los veintitrés monitores. En dicho mostrador también es-taba el teléfono del área de emergencia de los ascensores. En esa área estaba, además, el sistema de alarmas y tres estaciones de radio. Allí se encontraba también el sistema de “Credifon”, de control de fraude, y se obtenía acceso al sistema “Esnet”. Este último sistema podía activar y des-activar cualquier tarjeta de crédito expedida por la telefónica. Además, había un gabinete con llaves maestras de todas las oficinas de la PRTC, externas e internas, y de otras dependencias y áreas.
La segunda cámara dentro del CEC cubría el salón de las computadoras. Esta cámara captaba desde los monito-res hasta la mitad de la pantalla del sistema computari-zado de seguridad electrónica, el cual mantenía vigilancia electrónica de las oficinas a nivel local e isla. Este sistema computarizado constaba de doscientos locales instalados que monitorizaban los eventos en todas las localidades de la PRTC alrededor de Puerto Rico. Aquí se recibían las llamadas en referencia a los equipos instalados, tanto re-*592lativos a la seguridad y protección de la empresa, como de clientes regulares, gobierno o agencias federales. El sis-tema se activaba en casos de emergencia y permitía impar-tir instrucciones al trabajador que se encontraba en la calle.
La última cámara enfocaba hacia la entrada donde se encontraban los cubículos de los supervisores y la secretaria. El campo de visión excluía las áreas de des-canso, cocina o el área de baño y lockers.
Las cámaras objetadas se encontraban protegidas por un protector acrílico de color oscuro, no tenían capacidad de hacer enfoques o acercamientos (zoom), no tenían audio, y apuntaban a una dirección fija. Sólo un técnico, de forma manual, podía cambiar la posición de las cámaras. Para que las cámaras tomaran imágenes de diferentes distan-cias y ángulos había que reemplazar sus lentes.
Las tres cámaras impugnadas recogían imágenes de forma ininterrumpida los siete días de la semana y graba-ban aunque el televisor estuviera apagado. El gerente o un supervisor designado cambiaban las cintas cada setenta y dos horas. Entonces, las cintas se guardaban en un archivo bajo llave y se mantenía una biblioteca de las cintas iden-tificadas con número, fecha y hora.
Los peticionarios manifestaron su oposición desde que fueron informados de la instalación del sistema(1) Final-mente, el 8 de febrero de 1995, tras agotar los remedios administrativos que tenían a su alcance, los señores Vega-Reyes, sus esposas y la sociedad legal de gananciales que cada uno integra, presentaron una demanda ante el Tribunal de Primera Instancia, Sala Superior de Bayamón. Ale-garon que el sistema de cámaras de seguridad instalado en el CEC violaba los siguientes derechos constitucionales: (i) *593su dignidad e intimidad conforme al Art. II, Secs. 1 y 8 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1; (ii) su derecho a la protección contra riesgos a su salud o integridad personal en su trabajo conforme al Art. II, Sec. 16 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, supra; (iii) menoscababa su derecho a la liber-tad de palabra y asociación conforme al Art. II, Sec. 4 de la Carta de Derechos de la Constitución del Estado Libre Aso-ciado de Puerto Rico, supra, y (iv) que dicha intromisión constituía un registro ilegal e irrazonable conforme al Art. II, Sec. 10 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, supra. Los deman-dantes solicitaron como remedio una compensación por concepto de haber sufrido daños y angustias mentales, al amparo del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141.
La PRTC, por su parte, presentó una solicitud de sen-tencia sumaria el 10 de noviembre de 1995. Alegó, en sín-tesis, que los señores Vega-Reyes no poseían una expecta-tiva razonable de intimidad en el área de trabajo observada por las cámaras. Sostuvo, además, que las ale-gaciones sobre la violación a los derechos de expresión y asociación carecían de fundamento, ya que los señores Vega-Reyes no identificaron la expresión constitucionalmente protegida que fue restringida. En la alternativa, adujeron que cualquier expectativa de intimidad de los empleados debía ceder ante los intereses apremiantes de seguridad presentes en el caso “debido al tipo de trabajo y función que se lleva a cabo en el CEC”. Los señores Vega-Reyes se opusieron a esta moción de sentencia sumaria, y solicita-ron, a su vez, que se dictara sentencia sumaria parcial a su favor.
El primer juez a cargo del caso declaró sin lugar ambas solicitudes de sentencia sumaria el 17 de enero de 1996 por entender que en ese momento existían controversias de he-*594cho sustanciales que impedían adjudicar la controversia. El 23 de abril de 1996, la PRTC reprodujo nuevamente su solicitud de sentencia sumaria. Esta vez, tras realizar una inspección ocular del CEC y considerar la oposición presen-tada por los señores Vega-Reyes, un nuevo juez de instan-cia desestimó la demanda mediante sentencia sumaria.
Tras varios trámites procesales, incluyendo una moción de los aquí peticionarios en la que solicitaban al tribunal de instancia determinaciones de hecho y derecho adiciona-les, los señores Vega-Reyes recurrieron ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). El 30 de marzo de 1998 dicho foro dictó sentencia mediante la cual confirmó el dictamen apelado.
El 3 de junio de 1998 los señores Vega-Reyes acudieron ante nos mediante un recurso de apelación para alegar que los tribunales de instancia y de circuito erraron al no de-clarar la inconstitucionalidad de la práctica de vigilancia electrónica implantada por la PRTC, ya que el sistema de vigilancia y videograbación en su área de trabajo violaba sus derechos constitucionales a la dignidad, intimidad, li-bertad de expresión y asociación, y la protección al traba-jador contra riesgos a su salud e integridad personal. Ale-garon, además, que establecer este sistema de vigilancia electrónica, en ausencia de reglamentación específica sobre el uso y la disposición del material filmado, violaba su de-recho a un debido proceso de ley.
El 26 de junio de 1998 la PRTC presentó una moción de desestimación. Adujeron que la moción en la que se solici-taban determinaciones de hecho y derecho adicionales —presentada por los señores Vega-Reyes— no había inte-rrumpido el término para presentar apelación ante el Tribunal de Circuito, por lo que debía desestimarse el recurso presentado por falta de jurisdicción. Como segundo funda-mento para desestimación, la PRTC alegó que de acuerdo con la doctrina de cosa juzgada o impedimento colateral por sentencia, los demandantes estaban impedidos de re-*595clamar remedio alguno en los tribunales locales. Esto de-bido a que los demandantes habían presentado una de-manda en el Tribunal de Distrito Federal para el Distrito de Puerto Rico, en la cual también impugnaron el sistema de vigilancia de PRTC bajo la Cuarta Enmienda de la Constitución de Estados Unidos y la Ley Federal de Dere-chos Civiles. Dicha acción culminó con una sentencia del Tribunal de Circuito de Apelaciones para el Primer Cir-cuito, de 8 de abril de 1997, la cual confirmó el dictamen del tribunal de distrito que había desestimado la reclama-ción de los aquí peticionarios.
El 6 de noviembre de 1998 acordamos revisar y expedi-mos el recurso solicitado, el cual acogimos como certiorari. El 4 de diciembre de 1998 los recurridos presentaron una moción en la cual solicitaron nuevamente la desestimación del recurso. El 15 de enero de 1999 emitimos una resolu-ción en la cual ordenamos a las partes presentar sus ale-gatos dentro de los términos reglamentarios, e indicamos además que consideraríamos oportunamente la moción de desestimación.
Ambas partes presentaron sus alegatos, y con el benefi-cio de sus argumentos procedemos a resolver.
I l-H
A. Es necesario que examinemos, en primer lugar, el planteamiento de PRTC a los efectos de que el Tribunal de Circuito carecía de jurisdicción para atender la apelación presentada por los aquí peticionarios ante dicho foro. Las cuestiones de jurisdicción, por ser privilegiadas, deben ser resueltas con preferencia; de carecer un tribunal de jurisdicción, lo único que puede hacer es así declararlo y desestimar el caso. Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314, 326 (1997); Autoridad sobre Hogares v. Sagastivelza, 71 D.P.R. 436, 439 (1950).
PRTC alegó que la moción en la cual se solicitaban de-*596terminaciones de hecho y derecho adicionales presentada por los señores Vega-Reyes ante el tribunal de instancia no tuvo el efecto de interrumpir el término jurisdiccional de treinta (30) días para presentar el recurso de apelación ante el Tribunal de Circuito. Esto debido a que, aun cuando la moción fue oportunamente presentada, los recu-rridos alegaron que dicha moción fue presentada con el propósito principal de extender el término para apelar, ya que la sentencia del tribunal de instancia estaba bien explicada. Fundamentan su alegación en lo resuelto por este Tribunal en Andino v. Topeka, Inc., 142 D.P.R. 933 (1997). No tienen razón.
La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que
... a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sentencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por ser innecesarias, de acuerdo con la Regla 43.2, o podrá enmendar o hacer determi-naciones adicionales, y podrá enmendar la sentencia de conformidad.
La presentación de una moción bajo esta regla interrumpe el término para presentar reconsideración, moción de nuevo juicio, apelación o certiorari.(2) La razón de ser de esta regla es brindarle al tribunal sentenciador la oportunidad de hacer determinaciones adicionales y enmendar la sentencia en conformidad con éstas. Así, pues, resolvimos en Andino v. Topeka, Inc., supra, que salvo por su efecto incidental, esta moción no tenía el propósito de aumentar el término jurisdiccional para apelar o presentar un certiorari.
En el caso Andino v. Topeka, Inc., supra, se trataba de una moción mediante la cual se solicitaban determinacio-*597nes de hecho y conclusiones de derecho presentadas con-juntamente con una moción de reconsideración, tal y como lo hicieron los señores Vega-Reyes en el caso de marras. En aquella oportunidad determinamos que la moción para so-licitar determinaciones de hecho y derecho no tuvo efecto interruptor, dado que, excepto por el título de la moción, nada en el escrito indicaba qué determinaciones de hecho y derecho adicionales se estaban solicitando ni se alegaba su pertinencia para revisar la sentencia apelada.
La situación en Andino v. Topeka, Inc., supra, es distin-guible del caso de autos. A poco examinamos la moción pre-sentada por los demandantes, nos damos cuenta que está fundamentada, expone las determinaciones de hecho espe-cíficamente solicitadas y la pertinencia que, según los de-mandantes, éstas determinaciones adicionales tenían para la evaluación de la sentencia en el tribunal apelativo. El hecho de que el tribunal de instancia declarase sin lugar dicha moción no significa que ésta fuese claramente inme-ritoria o hecha con el propósito de extender los términos de revisión de carácter jurisdiccional. De ser así, habría que considerar que toda moción para solicitar determinaciones de hecho y conclusiones de derecho adicionales no inte-rrumpe el término para revisar la sentencia si el tribunal la declara sin lugar. Esta interpretación es obviamente contraria al texto mismo de la citada Regla 43 y a nuestra jurisprudencia interpretativa.
PRTC alegó, además, que por haberse resuelto el caso mediante el mecanismo procesal de sentencia sumaria, los demandantes no tenían por qué solicitar determinaciones de hecho y conclusiones de derecho adicionales. Este plan-teamiento lo fundamentan en lo dispuesto en la Regla 43.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que, en lo per-tinente, establece:
En todos los pleitos, el tribunal especificará los hechos pro-bados y separadamente consignará sus conclusiones de dere-cho y ordenará que se registre la sentencia que corresponda
*598No será necesario especificar los hechos prohados y consig-nar separadamente las conclusiones de derecho:
(a) Al resolver mociones bajo las Reglas 10 ó 36 .... (Énfasis suplido.)
Como vemos, la citada Regla 43.2 establece que no es necesario consignar separadamente las determinaciones de hecho y conclusiones de derecho cuando el tribunal resuelve una controversia, entre otros mecanismos, mediante una moción de sentencia sumaria.(3) No obstante, el hecho de que el tribunal no venga obligado a consignar las determinaciones de hecho y conclusiones de derecho separadamente en una sentencia dictada sumariamente, no significa que el tribunal esté impedido de hacerlo si así lo estima conveniente o que las partes no puedan solicitarlo si así lo estiman pertinente. Así lo autoriza expresamente la citada Regla 43.3 de Procedimiento Civil, la cual dispone en lo pertinente, lo siguiente:
No será necesario solicitar que se consignen determinacio-nes de hechos a los efectos de una apelación, pero a moción de parte ...el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspondientes, si es que éstas no se hubieren hecho por innecesarias, de acuerdo a la Regla 43.2, o podrá enmendar o hacer determinaciones adicio-nales, y podrá enmendar la sentencia de conformidad. (Énfa-sis suplido.)
Se puede colegir, pues, con meridiana claridad, que la moción para solicitar determinaciones de hecho y conclu-siones de derecho adicionales presentada por los deman-dantes tuvo el efecto de interrumpir el término jurisdiccio-nal para solicitar revisión al Tribunal de Circuito, por lo que dicho foro tenía jurisdicción para atender el recurso de apelación.
B. La PRTC también alegó en su moción de desestima-ción que la doctrina de cosa juzgada es de aplicación al caso *599de autos, por existir un dictamen del Tribunal de Circuito federal sobre la controversia, el cual advino final y firme.
Como se sabe, la Regla 6.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece claramente que la cosa juzgada es una defensa afirmativa, la cual es necesario alegar al responder a una alegación precedente, de lo contrario, se entiende renunciada. En este caso, la PRTC estaba impedida, en principio, de alegar la defensa de cosa juzgada al contestar la demanda, ya que los pleitos en el foro local y en el foro federal estaban siguiendo su curso simultáneamente. No obstante, obra en el expediente copia de la sentencia dictada por el Tribunal de Circuito Federal para el Primer Circuito, la cual se dictó el 8 de abril de 1997 sin que surja del expediente que alguna de las partes hubiese solicitado revisión judicial de ella.
Por su parte, el tribunal de instancia local emitió sentencia en el caso el 12 de agosto de 1997, notificada el 20 de agosto. Como se puede notar, la sentencia en el foro federal adivino final y firme antes de que el tribunal de instancia local dictase sentencia. Sin embargo, la PRTC no solicitó al tribunal que le permitiese hacer una alegación suplementaria, en conformidad con la Regla 13.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, a los efectos de enmendar su contestación para alegar la defensa afirmativa de cosa juzgada. La citada Regla 13.4 permite hacer alegaciones suplementarias “exponiendo transacciones, eventos o hechos ocurridos con posterioridad a la fecha de la alegación que se proponga suplementar”. (Enfasis suplido.)
Cabe señalar, además, que la PRTC tampoco alegó la defensa de cosa juzgada ante el Tribunal de Circuito. Esta alegación la hace por primera vez en el recurso ante nos. Así, pues, es forzoso concluir que la PRTC renunció a la defensa de cosa juzgada al no alegarla oportunamente ha-ciendo uso del mecanismo considerado en la citada Regla 13.4 de Procedimiento Civil.
*600Atendidos estos extremos, pasemos a analizar el re-clamo constitucional de los demandantes.
HH H-i h-i
Es necesario aclarar que la PRTC fue privatizada durante el trámite del presente recurso. En vista de ello, no entraremos a discutir los planteamientos constitucionales de los demandantes que requieren para su invocación la presencia de una actuación gubernamental (state action), entiéndase la protección contra registros y allanamientos irrazonables (Art. II, Sec. 2, Const. E.L.A., supra), la libertad de expresión (Art. II, Sec. 4, Const. E.L.A., supra), y la violación a la cláusula constitucional del debido procedimiento de ley (Art. II, Sec. 7, Const. E.L.A., supra).(4) Analizaremos este caso bajo los derechos a la dig-*601nidad e intimidad, los cuales operan exproprio vigore y son oponibles a un patrono privado. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986).
El derecho a la intimidad y la protección extendida a la dignidad del ser humano no son en nuestro ordenamiento entidades errantes en busca de autor o encasillado jurídico. La Constitución las consagra en textos claros.(5) El Art. II, Sec. 1 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, establece la inviolabilidad de la digni-dad del ser humano como principio básico que inspira la totalidad de los derechos reconocidos en ella. Así lo confir-man las expresiones de la Convención Constituyente en torno a la referida sección de nuestra Ley Fundamental:
El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitucional.(6)
Por otra parte, el Art. II, Sec. 8 de nuestra Constitución, supra, dispone que “[t]oda persona tiene derecho a protec-*602ción de ley contra ataques abusivos a su honra, a su repu-tación y a su vida privada o familiar”. Esta sección consa-gra expresamente el derecho a la intimidad en Puerto Rico. Véanse: Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992).
De acuerdo con esto, hemos establecido que el derecho constitucional a la intimidad es uno de la más alta jerar-quía en nuestro ordenamiento jurídico. No obstante, no es un derecho absoluto ni “vence a todo valor en conflicto bajo todo supuesto posible”. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 398, 401 (1983). El mandato constitucional de que se pro-teja a las personas contra ataques abusivos a su intimidad tiene por fuerza que examinarse teniendo presente consi-deraciones de tiempo y lugar. Pueblo v. Falú Martínez, 116 D.P.R. 828, 838 (1986). Por lo tanto, ante un reclamo de violación a este derecho constitucional, “la cuestión central es si la persona tiene derecho a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete”. (Énfasis suplido.) E.L.A. v. P.R. Tel. Co., supra, pág. 402, citando a Katz v. United States, 389 U.S. 347 (1967).
Para que esa expectativa de intimidad sea razonable deben concurrir dos elementos: (1) que el reclamante, dentro de las circunstancias de su caso, tenga una expectativa real de que su intimidad se respete (criterio subjetivo), y (2) que la sociedad esté dispuesta a reconocer esa expectativa como legítima o razonable (criterio objetivo). Véase Pueblo v. Santiago Feliciano, 139 D.P.R. 360, 384 (1995). Aunque dichos criterios han sido aplicados generalmente en casos de naturaleza criminal, muy especialmente en el contexto de los registros y allanamientos irrazonables,(7) esto no obsta para la aplicación de este análisis constitucional sobre el derecho a la intimidad en *603otros contextos. Por el contrario, el derecho a la intimidad ha sido reconocido y sostenido en el ámbito de las investi-gaciones de carácter administrativo,(8) en el área de las relaciones de familia(9) y también en el hogar.(10)
Igualmente, hemos reconocido el derecho a la intimidad en el lugar de trabajo, ya que
[p]or tratarse de un derecho invocable frente a personas pri-vadas, el patrono está obligado a no infringir la zona de auto-nomía individual de sus empleados, que protege el derecho a la intimidad. Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178, 202 (1998).
Así, pues, en Puerto Rico, un patrono privado viene obligado a respetar el derecho a la intimidad de sus empleados, de la misma manera en que un patrono público tiene que hacerlo.
En Arroyo v. Rattan Specialties, Inc., supra, tuvimos la oportunidad de examinar el derecho a la intimidad del em-pleado vis-á-vis el derecho del patrono a proteger su pro-piedad privada. Se trataba, en ese caso, de una compañía privada, Rattan Specialties, que requería a sus empleados someterse a una prueba de polígrafo e imponía como san-ción última el despido del empleado que reiteradamente se negase a someterse a la prueba. Al interpretar los concep-tos de dignidad, intimidad e integridad personal dentro del contexto laboral, este Tribunal expresó:
Los derechos a la dignidad, integridad personal e intimidad son derechos constitucionales fundamentales que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Una persona respetada en su intimidad y dignidad —que no es otra cosa que el amplio y, en ocasiones, complejo mundo interior individual— sentirá y vivirá la paz, el respeto y la consideración *604merecida por todo ser humano en una sociedad. Es de espe-rarse, pues, que esos mismos sentimientos, vitales para una ordenada, racional y pacífica convivencia social, sean proyec-tados de manera efectiva a nuestro orden social. Arroyo v. Rattan Specialties, Inc, supra, pág. 62.
Frente al reclamo del patrono de su derecho al pleno disfrute de su propiedad privada, garantizado en el Art. II, Sec. 7 de nuestra Constitución, supra, concluimos que una prueba de polígrafo obligatoria en el lugar de empleo constituía una violación al derecho a la intimidad del empleado, en ausencia de circunstancias apremiantes o sospechas que justificaran el uso de dicho mecanismo. Al así resolver, consideramos, entre otros factores, el hecho de que la prueba del polígrafo interviene directamente con los pensamientos e ideas de la persona, los cuales gozan de una gran expectativa de intimidad.
La situación a la cual nos enfrentamos en el caso de autos es distinta. Aquí el patrono, PRTC, estableció un sis-tema de vigilancia electrónica mediante una tecnología so-fisticada, creada con el propósito legítimo de proteger equipo de vital importancia para el área de las telecomu-nicaciones en Puerto Rico. No cabe duda que las operacio-nes que se llevan a cabo en el CEC son altamente especia-lizadas y requieren una vigilancia especial. Por estas razones es particularmente difícil —en el caso ante nos— trazar la línea divisoria entre el derecho a la intimidad de los empleados demandantes y los intereses de la PRTC de proteger su propiedad privada haciendo uso de tecnologías modernas que, como cuestión de hecho, son parte de la realidad de la empresa del nuevo siglo.
IV
En los últimos años el uso de diversos mecanismos de vigilancia electrónica hacia los empleados en el sector pri-vado ha sido objeto de estudio y debate. Para el 1996, el *605American Civil Liberties Union National Task Force on Civil Liberties in the Workplace estimó que alrededor de 40 millones de trabajadores estaban sujetos a algún tipo de vigilancia electrónica. Por otra parte, estudios del American Management Association indican que, para 1997, al menos dos terceras partes de sus miembros utilizaban al-gún tipo de vigilancia electrónica hacia sus empleados.(11)
Por otra parte, numerosos artículos han discutido las ventajas y desventajas de este tipo de vigilancia y su rela-ción con el derecho a la intimidad de los empleados. En la jurisdicción norteamericana el problema se intensifica de-bido a que, al menos en la esfera privada, los empleados no parecen estar protegidos por disposición constitucional es-pecífica alguna contra invasiones del patrono a su derecho a la intimidad, al menos en cuanto a vigilancia electrónica se refiere.(12) Las causas de acción disponibles para los em-pleados en la empresa privada contra actuaciones del pa-trono que atenten contra su derecho a la intimidad surgen, más bien, de las acciones por daños y perjuicios reconoci-das en el derecho común por sufrimientos y angustias men-tales (intentional infliction of emotional distress) causados intencionalmente por su patrono. También se ha recono-cido, en el contexto de la vigilancia electrónica, una acción *606contra el patrono por intrusión en los asuntos privados del empleado (intrusion into seclusion).(13)
Por otra parte, el Congreso de Estados Unidos ha intentado aprobar legislación con el propósito de proteger a los empleados de la empresa privada de cierto tipo de vigilancia electrónica. A estos efectos, se aprobó en 1986 el Electronic Communication Privacy Act (ECPA).(14) En términos generales, esta ley penaliza a cualquier persona que intencionalmente intercepte, use o divulgue cualquier comunicación oral, telefónica o electrónica. No obstante, las prohibiciones de este estatuto no son absolutas, sino que éste provee una amplia gama de excepciones y defensas para el patrono.
El intento más abarcador en la esfera federal por ofrecer una amplia protección a los empleados, tanto públicos como privados, contra la vigilancia electrónica por parte de sus patronos lo fue el proyecto de ley conocido como el Privacy for Consumers and Workers Act de 1993 (PCWA).(15) Mediante este proyecto se pretendía evitar abusos por parte de los patronos que utilizan mecanismos electrónicos de la vigilancia en el lugar de trabajo. Las protecciones del PCWA cubrían tanto a los empleados públicos como a los privados. Entre sus disposiciones más relevantes estaban aquellas que requerían de los patronos dar aviso sobre el uso de la vigilancia electrónica en el lugar de empleo, limi-*607taban el acceso a la información recopilada mediante los mecanismos electrónicos, y le brindaban la oportunidad al empleado afectado de verificar dicha información. Por úl-timo, y aunque con algunas excepciones, el PCWA prohibía a los patronos mantener bajo constante vigilancia electró-nica a sus empleados.
Aunque el PCWA contó con el apoyo de varios sectores, la legislación propuesta nunca fue aprobada. A pesar de este fallido intento, los estudiosos no han dejado de pun-tualizar la necesidad de este tipo de legislación reguladora de las prácticas de vigilancia electrónica, especialmente por parte de los patronos privados. La necesidad de una norma razonable se hace patente debido a que el uso de estos mecanismos de vigilancia es una realidad en la em-presa moderna que, en ausencia de regulación adecuada, ofrece unas ventajas obvias para el patrono y se presta para innumerables abusos contra la clase trabajadora.
No cabe duda de que la protección constitucional del derecho a la intimidad del empleado en Puerto Rico es mucho más abarcadora que en el ámbito federal. Aquí he-mos reconocido expresamente que al empleado, tanto público como privado, le cobija una expectativa razonable de intimidad en el lugar de trabajo. En razón precisamente de esto, se hace indispensable delimitar el uso de vigilancia electrónica hacia un empleado o área de trabajo, haciendo un adecuado balance entre el derecho del empleado a la intimidad en el lugar de trabajo y el del patrono a la protección, seguridad y disfrute de su propiedad.
V
En Arroyo v. Rattan Specialties, Inc., supra, pág. 54, reconocimos la validez de utilizar los avances tecnológicos para mejorar nuestra calidad de vida en general. Sin embargo, advertimos entonces que el abuso de estos avances representaba una seria amenaza para la integridad perso*608nal, la intimidad y la dignidad individual de las personas. A estos efectos expresamos:
A pesar de que los avances tecnológicos y científicos usados correctamente pueden resultar de gran beneficio para la socie-dad, no se puede perder de vista que éstos son susceptibles a ser mal utilizados y pueden convertirse en instrumentos para esclavizar al hombre y minar lo más preciado para el ser hu-mano: su dignidad, integridad personal e intimidad. Arroyo v. Rattan Specialties, Inc., supra, pág. 54.
No obstante, en este caso no cerramos la puerta al pa-trono para que pudiese utilizar mecanismos de vigilancia electrónica, de quedar establecidas circunstancias o situa-ciones de hecho que justificasen el uso de éstos.
Al atender la controversia que hoy nos ocupa, es necesario reconocer una vez más que el patrono tiene un derecho a proteger de forma razonable su propiedad privada. La vigilancia electrónica razonable en el lugar de trabajo es una forma legítima para el patrono proteger su propiedad. No podemos negar que este tipo de vigilancia le provee un método efectivo y muchas veces necesario de controlar, por ejemplo, el uso que hacen los empleados de la propiedad del patrono y de la propiedad en sí.(16) El uso de las tecnologías modernas como el vídeo y el circuito cerrado ayudan a prevenir actos de sabotaje, robos y el mal uso de los recursos disponibles en el lugar de empleo, entre otras cosas. Todos éstos son fines por demás legítimos que nos inclinan a concluir que el uso de mecanismos de vigilancia electrónica en el lugar de trabajo no es inconstitucional per se, y que el mero hecho de hacer uso de éstos no constituye una intromisión impermisible en la intimidad del empleado.
Así, pues, será necesario analizar las circunstancias de cada situación o sistema de vigilancia en particular para *609determinar si éste constituye, ya sea por su naturaleza o en su aplicación, una intromisión abusiva en la intimidad del empleado o una violación a su dignidad e integridad. Cualquier evaluación a esos efectos debe comenzar con un análisis de las razones invocadas por el patrono para ins-talar el sistema, como por ejemplo: (a) seguridad, (b) redu-cir o prevenir incidencia de sabotaje o robos, (c) evaluar la efectividad o el nivel de productividad del empleado, o (d) evaluar el trato que se le da al consumidor o cliente en el negocio. Luego de este análisis inicial, se podrá evaluár (1) cuán intrusivo es el método escogido por el patrono en la intimidad del empleado vis-á-vis el propósito y la necesi-dad de la vigilancia; (2) las características particulares del lugar de empleo, como por ejemplo, si es un espacio abierto o cerrado, y la facilidad de acceso a éste; (3) las funciones de los empleados observados; (4) la función de las facilida-des que son objeto de vigilancia; (5) las capacidades técni-cas y de sofisticación del equipo instalado, y (6) la publica-ción, notificación y utilización que haga el patrono del sistema, entre otras.
En el contexto específico de la grabación en vídeo de determinada área de trabajo debe considerarse: el campo de visión de las cámaras, su capacidad de hacer acercamientos o enfoques, periodos de tiempo que se encuentran encendidas, si las imágenes se graban o no, el periodo de tiempo durante el cual éstas se conservan, el acceso a ellas y el uso que se les da, quién asume la responsabilidad por la conservación, control de acceso y disposición del material grabado, la política de la empresa a estos efectos, y la información que se le provea a los empleados sobre el sistema, entre otros.
Reiteramos que en aras de proteger la dignidad del trabajador, un patrono no debe establecer un sistema de vigilancia electrónica sin darle previa notificación a los empleados de su implantación, excepto en casos en que circunstancias apremiantes lo requieran. La notificación a es-*610tos efectos podría incluir, entre otras cosas, información sobre: (a) el tipo de vigilancia a utilizarse; (b) la naturaleza de los datos a obtenerse; (c) la frecuencia con que habrá de usarse el medio de vigilancia; (d) sus especificaciones téc-nicas; (e) el lugar donde se instalará el sistema de vigilan-cia; (f) la localización del equipo de monitoreo; (g) el grupo de empleados que ha de ser observado, y (h) el mecanismo administrativo disponible para canalizar las quejas de los empleados sobre el particular. Además, la empresa deberá tener una política clara y adecuada sobre el uso, la dispo-sición y el acceso a la información recopilada, la cual se les informará a los empleados. Por último, como regla general, no se deberá instalar un sistema de videograbación de em-pleados en áreas en las cuales, por su naturaleza, el em-pleado tenga una marcada expectativa de intimidad tales como los baños, las duchas y los vestidores (locker rooms).
A la luz de estos criterios, pasemos a analizar el caso ante nuestra consideración.
VI
Como ya hemos señalado, el CEC es un área de trabajo donde se realizan funciones altamente especializadas e importantes para el buen funcionamiento del sistema de comunicaciones en todo Puerto Rico. Como cuestión de hecho, las partes han reconocido que el equipo que allí se encuentra es delicado y sirve propósitos indispensables en el sistema de comunicaciones en la Isla. Desde el CEC se controla todo el sistema de comunicaciones del país, tanto su funcionamiento en general como la seguridad del equipo en particular. Así, pues, es inescapable la conclusión de que la PRTC tiene un interés legítimo e importante en proteger el buen funcionamiento del sistema de comunicaciones y, por ende, el equipo que se encuentra en el CEC, así como la información que allí se recibe.
*611Entendemos que el sistema de videograbación electró-nica instalado en el CEC es un método adecuado para efec-tos de proteger los intereses legítimos de PRTC antes expresados. El sistema en sí mismo no es impermisible-mente intrusivo en la intimidad de los empleados que allí laboran. Por las funciones realizadas por los operadores del CEC y la naturaleza del sistema de videograbación electrónica, resolvemos que su mera instalación y opera-ción nó violó la expectativa razonable de intimidad que os-tentan los señores Vega-Reyes en su situación particular de empleo. La vigilancia electrónica en el empleo puede ser una práctica poco agradable, pero ello no la hace necesa-riamente ilegal e inconstitucional.
No obstante, la falta de reglamentación sobre el uso y la disposición del material grabado, y la ausencia de un pro-cedimiento para impugnar o explicar la conducta particular de un empleado del CEC que pueda ser captada por las cámaras, es un impedimento para que la PRTC pueda uti-lizar el material grabado para otros fines no relacionados con la seguridad en el CEC. La información recopilada por este sistema no deberá usarse indiscriminadamente, ni para cualquier propósito imaginable. En las circunstancias de este caso, la información obtenida deberá utilizarse para propósitos de proteger el equipo, la información y el propio personal del CEC. Así, pues, no deberá usarse esta información como un método para vigilar la conducta de los empleados que no esté relacionada con dichos propósitos de seguridad, como por ejemplo, evaluar la productividad o eficiencia de éstos. La información recopilada por las cá-maras tampoco debe ser usada como base para tomar al-gún tipo de represalia contra los empleados del CEC por conducta captada que no esté relacionada con las razones de seguridad esbozadas en esta opinión.(17) De esta forma *612lograremos un adecuado balance de intereses entre los de-rechos de PRTC como patrono y los derechos de los emplea-dos del CEC.
VII
Los demandantes también alegaron que por la falta de reglamentación e información en su implementation, el sistema en cuestión viola sus derechos de dignidad e intimidad. No les asiste la razón. Veamos.
Ante los intereses apremiantes de seguridad, buen fun-cionamiento y protección del equipo ubicado en el CEC, el cual asegura la buena marcha del sistema de comunicacio-nes en toda el país, los demandados no han establecido hechos concretos que demuestren que, en su situación particular, la falta de dicha reglamentación haya afectado su derecho a la intimidad en el lugar de trabajo. Como cues-tión de hecho, el expediente está huérfano de prueba rela-cionada con hechos específicos que tiendan a establecer que efectivamente personas ajenas a las labores inmedia-tas del CEC tuvieron acceso a la información recopilada, o que dicha información fue utilizada para algún fin inde-bido o no considerado dentro del marco de las razones para la instalación del sistema.
Los demandantes fundamentan su argumento en alega-ciones generales que no nos permiten evaluar responsable-mente cómo la falta de un reglamento provocó que la inti-midad de éstos se viese afectada. Sin esa prueba, no estamos en posición de decretar que el sistema es incons-titucional únicamente por el hecho de que no existe una reglamentación específica en cuanto al uso y disposición *613del material grabado, y mucho menos podemos evaluar los planteamientos con respecto a los alegados daños y perjui-cios sufridos por los demandantes.
No obstante, creemos necesario enfatizar que es aconse-jable que los patronos que decidan instalar sistemas de vigilancia electrónica diseñen un reglamento que regule el uso y la disposición de la información recopilada por estos mecanismos.
VIII
En conclusión, resolvemos que el sistema de vigilancia establecido por la PRTC en el CEC no es inconstitucional per se. El sistema se justifica por los intereses apremiantes de seguridad y el óptimo funcionamiento del sistema de comunicaciones en Puerto Rico que PRTC persigue. Ade-más, de los autos no surgen alegaciones o hechos específi-cos que demuestren que se ha utilizado la información re-copilada por el sistema de manera tal que se le haya violado el derecho a la intimidad de los señores Vega-Reyes.
Por todos estos fundamentos, procede confirmar la sen-tencia dictada por el Tribunal de Circuito de Apelaciones.
El Juez Asociado Señor Corrada Del Río concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rivera Pérez se inhibió.

 En 1990 la Puerto Rico Telephone Company (PRTC) instaló por primera vez un sistema de cámaras de circuito cerrado en el Centro Ejecutivo de Comunicaciones (CEC). No obstante, en aquella ocasión la empresa desistió voluntariamente de ope-rar el referido sistema de vigilancia electrónica debido a las objeciones presentadas por los empleados.


 Véase Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Aun cuando reconocemos que la PRTC desempeña una función pública im-portante y que está en gran medida reglamentada por el Estado, los apelantes no han puesto al Tribunal en posición de evaluar cómo las acciones de la PRTC pueden seguir siendo consideradas “state action”, aun después de haber sido privatizada esta entidad. Nótese que el recurso fue presentado en este Tribunal el 3 de junio de 1998. Ya para el mes de mayo de 1998 se había anunciado la venta de la Telefónica de Puerto Rico a manos privadas. La venta se completó durante el transcurso de ese mismo año. Si bien al momento de la presentación del recurso de apelación la PRTC todavía pertenecía y estaba bajo el control del Gobierno de Puerto Rico, a partir de por lo menos julio de 1998, esa situación cambió, por lo que los peticionarios tenían la obligación de hacer los planteamientos correspondientes en cuanto a cómo la pri-vatización de la PRTC afectaba las reclamaciones de éstos que requerían acción gubernamental. Esto pudieron haberlo hecho al momento de presentar su alegato ante nos, el 20 de abril de 1999, cuando ya había transcurrido casi un (1) año de haberse privatizado la PRTC.
Por otra parte, aun cuando aceptáramos, para efectos de argumentación, que las actuaciones de PRTC pueden ser consideradas “state action”, los planteamientos de los peticionarios con respecto a estos extremos no son suficientes para hacer una determinación de que efectivamente las acciones de la PRTC violaron dichos dere-chos constitucionales. En cuanto a la violación al debido procedimiento de ley, los apelantes se limitaron esencialmente a señalar que la ausencia de reglamentación sobre el sistema de vigilancia establecido por la PRTC viola dicha cláusula constitucional. No obstante, no surge de los autos ni del recurso presentado que los apelantes hayan solicitado en alguna oportunidad examinar el material grabado o impugnarlo, y que se le haya negado dicha solicitud, de manera que haya quedado establecido que algún interés propietario o libertario se haya visto directamente afectado por la ausencia de dicha reglamentación o procedimiento. En estas circuns-tancias, consideramos que un planteamiento sobre violación del debido procedi-miento de ley resulta prematuro.
*601Con respecto a la alegada violación a la libertad de expresión y asociación, los apelantes se limitan a exponer la normativa sobre el asunto, pero no plantean cómo el hecho de la grabación viola dicha cláusula constitucional en su situación particular de empleo. Por último, en relación con la protección contra registros y allana-mientos irrazonables, la contención de los apelantes es que la observación continua por medio de cámaras constituye una registro administrativo no justificado que no cumple con el criterio de razonabilidad. No obstante, los apelantes no alegan cómo el sistema, más allá del hecho de la mera observación, constituye un registro administrativo. Por otra parte, toda la discusión posterior sobre la normativa de los registros a empleados públicos no parece ser de aplicación a los señores Vega-Reyes, en vista de que en virtud de los cambios habidos en la PRTC, éstos son empleados privados. Además, el caso en el cual los apelantes fundamentan su contención, O’Connor v. Ortega, 480 U.S. 709 (1987), presenta una situación muy distinta a la de autos, en la cual el señor Ortega, empleado público, fue objeto de un registro en su oficina, en el que incluso allanaron propiedad personal de su escritorio y sus archivos personales. Claramente la situación de autos es diametralmente distinta, y no re-sulta razonable utilizar los criterios establecidos por el Tribunal Supremo de Estados Unidos en O’Connor para analizar el sistema de vigilancia que está en controversia aquí.


 R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, pág. 1024.


 4 Diario de Sesiones de la Convención Constituyente 2561 (1951).


 Véanse: Pueblo v. Santiago Feliciano, supra; P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983); Pueblo v. Yip Berrios, 142 D.P.R. 386 (1997).


 Véanse: RDT Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


 Véase Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).


 E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975).


 Entre los métodos más populares de vigilancia electrónica se encuentran: los registros electrónicos del tiempo y números de las llamadas hechas y recibidas; revisiones del correo electrónico y de la información procesada por computadoras propiedad del patrono; registro de cuántas teclas por minuto se oprimen desde cada terminal de computadora; intercepción por parte de supervisores de llamadas de servicio al cliente; todo como parte de la vigilancia electrónica (electronic surveillance) en el lugar de trabajo. Véase S. Elizabeth Wilbom, Revisiting the Public! Private Distinction: Employee Monitoring in the Workplace, 32 (Núm. 3) Ga. L. Rev. 825, 826 y esc. 4 (Spring 1998).


 En cuanto a empleados públicos, la protección mayor contra ataques a la intimidad por parte del patrono surge de la Cuarta Enmienda de la Constitución de Estados Unidos, la cual prohíbe los registros y allanamientos irrazonables. Bajo esta enmienda, el Tribunal Supremo de Estados Unidos resolvió en O’Connor v. Ortega, supra, que un empleado tenía una expectativa razonable de intimidad en áreas como su propio escritorio o los lugares donde guarda expedientes. El Tribunal también determinó que en este tipo de controversias había que hacer un análisis caso a caso sobre la razonabihdad de la expectativa de intimidad de empleado.


 Debemos señalar en este punto que existe numerosa jurisprudencia en Es-tados Unidos en cuanto a diversas instancias de vigilancia electrónica a los emplea-dos privados en el lugar de empleo. No obstante, no discutiremos en detalle dicha casuística en razón de que en la jurisdicción federal el análisis jurisprudencial parte de la premisa de que no se ha reconocido expresamente que un empleado privado tenga derecho a la intimidad en su lugar de empleo, lo cual es contrario a lo que ocurre en Puerto Rico. Para una discusión sohre jurisprudencia federal relacionada, véanse: J.E. Gruber, Re: Electronic Monitoring the Workplace: Common Law & Federal Statutory Protection, 651 PLI/Lit. 477 (2001); E. Hertenstein, Electronic Monitoring in the Workplace: How Arbitrators Have Ruled, 52 (Núm. 4) Disp. Resol. J. 36 (Fall 1997); D. Neil King, Privacy Issues in the Private-Sector Workplace: Protection from Electronic Surveillance and the Emerging “Privacy Gap”, 67 (Núm. 2) S. Cal. L. Rev. 441 (enero 1994).


 18 U.S.C. secs. 2510-2520.


 H.R. 1900, 103rd. Cong. (1993); S. 984, 103 Cong. (1993).


 Estos mecanismos pueden resultar efectivos para tener control del uso por parte de los empleados de la red de informática Internet, del correo electrónico o de las líneas telefónicas.


 No es la primera ocasión en que establecemos este tipo de limitaciones en aras de proteger el derecho a la intimidad en el lugar de trabajo. En U.T.I.E.R. v. A.E.E., 149 D.P.R. 498 (1999), en el contexto de la intercepción de llamadas entre *612representantes de servicio y clientes de la Autoridad de Energía Eléctrica, estable-cimos unos límites específicos al uso que se le podía a la información recibida de este tipo de llamadas. Allí establecimos que “[l]o comunicado por el cliente al represen-tante de servicio está sujeto a que sea revelado a otros funcionarios de la A.E.E., y aun a determinados terceros, sólo en la medida en que ello sea necesario para trami-tar y atender propiamente el asunto planteado por dicho cliente”. (Énfasis en el original suprimido.) U.T.I.E.R. v. A.E.E., supra, pág. 516.